DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sufficient volume to accommodate a face mask” and it is unclear what is considered to be “sufficient” since face masks comes in variety of shapes, sizes, and function. For the purpose of examination, “sufficient” volume is assumed to accommodate a surgical face mask. Clarification is respectfully requested.
Claim 5 recites the limitation “sufficient volume to accommodate a face mask” and it is unclear what is considered to be “sufficient” since face masks comes in variety of shapes, sizes, and function. For the purpose of examination, “sufficient” volume is assumed to accommodate a surgical face mask. Clarification is respectfully requested.
Claim 9 recites the limitation “sufficient volume to accommodate a face mask” and it is unclear what is considered to be “sufficient” since face masks comes in variety of shapes, sizes, and function. For the purpose of examination, “sufficient” volume is assumed to accommodate a surgical face mask. Clarification is respectfully requested

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuber (US 5,312,029).

1: Tuber teaches a face mask container (a container/article carrier 10, capable of accommodating glasses and face wear, such as a face mask) comprising: a receptacle (receptacle 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid connected via a hinge (lid 12 connected via a hinge 16) to said receptacle that can be closed to cover said receptacle (12 closed over 14, see Figures 1-2); at least one mask strap guide member incorporated into the outside surface of said receptacle (embodiment of Figure 3, bottom part of 30, and Figure 10 acts as a guide member for an unclaimed mask strap, located on the exterior of 14); and at least one mask strap retention member that is incorporated to the outer surface of said receptacle (tongue portion of 30, above 30A, is capable of retaining an unclaimed mask strap, located on the exterior of 14).

2: Tuber teaches the claimed invention as discussed above for Claim 1 and Tuber further teaches a tab for the attachment of clips is included (tab 32 capable of attachment of unclaimed clips), comprising a projection (32 projects away from the receptacle) from said receptacle that includes a hole through said projection (hole 32A, where the hole goes across 32, across 50).

5: Tuber teaches a face mask container (A container/article carrier 10, capable of accommodating glasses and face wear, such as a surgical face mask) comprising: a receptacle (receptacle 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid connected via a hinge (lid 12 connected via a hinge 16) to said receptacle that can be closed to cover said receptacle (12 closed over 14, see Figures 1-2); and at least one mask strap guide member incorporated into the outside surface of said receptacle (Figure 3, bottom part of 30, and Figure 10 acts as a guide member for an unclaimed mask strap, located on the exterior of 14).

6: Tuber teaches the claimed invention as discussed above for Claim 1 and Tuber further teaches a tab (tab 32 capable of attachment of unclaimed clips) for the attachment of clips is included, comprising a projection (32 projects away from the receptacle) from said receptacle that includes a hole through said projection (hole 32A, where the hole goes across 32, across 50).

9: Tuber teaches a face mask container (A container/article carrier 10, capable of accommodating glasses and face wear, such as a surgical face mask) comprising: a receptacle (receptacle 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid with no permanent attachment to said receptacle (lid 12 is not permanently directly attached to 14 since the lid 12 is removable from 14 via a separate element hinge 16) that can be attached to and cover said receptacle (12 closed over 14, see Figures 1-2); at least one mask strap guide member incorporated into the outside surface of said receptacle (embodiment of Figure 3, bottom part of 30, and Figure 10 acts as a guide member for an unclaimed mask strap, located on the exterior of 14); and at least one mask strap retention member that is incorporated to the outer surface of said receptacle (tongue portion of 30, above 30A, is capable of retaining an unclaimed mask strap, located on the exterior of 14).

10: Tuber teaches the claimed invention as discussed above for Claim 1 and Tuber further teaches  (tab 32 capable of attachment of unclaimed clips) for the attachment of clips is included, comprising a projection (32 projects away from the receptacle) from said receptacle that includes a hole through said projection (hole 32A, where the hole goes across 32, across 50).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon (US 5,449,067).

9: Cannon teaches a face mask container (container 10, capable of accommodating a surgical face mask within 10, Figure 1) comprising: a receptacle (receptacle comprising 12 and 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid (lid 72 which is removable from 14) with no permanent attachment to said receptacle that can be attached to and cover said receptacle (72 covers the receptacle at the top of 14); at least one mask strap guide member (mask strap guide member 40, Figure 3) incorporated into the outside surface of said receptacle (see Figure 1, located on the outside of 14); and at least one mask strap retention member that is incorporated to the outer surface of said receptacle (retention member 38 is able to maintain an unclaimed mask strap, located on the outside of 14).

10: Cannon teaches the claimed invention as discussed above for Claim 9 and Cannon further teaches a tab for the attachment of clips is included (tab comprising 46 and 48 capable of attachment of clips), comprising a projection (projection at 46) from said receptacle that includes a hole through said projection (hole formed by 42 and 46).

11: Cannon teaches the claimed invention as discussed above for Claim 9 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).

12: Cannon teaches the claimed invention as discussed above for Claim 10 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 5,449,067) in view of Preston (US 0,182,473).

1: Cannon teaches a face mask container (container 10, capable of accommodating a surgical face mask within 10, Figure 1) comprising: a receptacle (receptacle comprising 12 and 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid connected (lid 72 which is removable from 14) to said receptacle that can be closed to cover said receptacle (72 covers the receptacle at the top of 14); at least one mask strap guide member incorporated into the outside surface of said receptacle (mask strap guide member 40, Figure 3, see Figure 1, located on the outside of 14); and at least one mask strap retention member that is incorporated to the outer surface of said receptacle (retention member 38 is able to maintain an unclaimed mask strap, located on the outside of 14).
Cannon teaches the claimed invention as discussed above except that the lid connected via a hinge to the receptacle.
Preston teaches a bucket A with a lid C and a hinge "e", in order to permit the lid to remain attached to the receptacle to reduce misplacement and permits the lid to remain proximate to the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannon such that a hinge was provided between the lid and the receptacle in order to permit the lid to remain attached to the receptacle to reduce misplacement and permits the lid to remain proximate to the receptacle.

2: Cannon-Preston teaches the claimed invention as discussed above for Claim 1 and Cannon further teaches a tab for the attachment of clips is included (tab comprising 46 and 48 capable of attachment of clips), comprising a projection (projection at 46) from said receptacle that includes a hole through said projection (hole formed by 42 and 46).

3: Cannon-Preston teaches the claimed invention as discussed above for Claim 1 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).

4: Cannon-Preston teaches the claimed invention as discussed above for Claim 2 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).

5: Cannon teaches a face mask container (container 10, capable of accommodating a surgical face mask within 10, Figure 1) comprising: a receptacle (receptacle comprising 12 and 14) of sufficient volume to accommodate a face mask (volume within 14 is capable of accommodating a surgical face mask); a lid connected (lid 72 which is removable from 14) to said receptacle that can be closed to cover said receptacle (72 covers the receptacle at the top of 14); and at least one mask strap guide member (mask strap guide member 40, Figure 3) incorporated into the outside surface of said receptacle (see Figure 1, located on the outside of 14).
Cannon teaches the claimed invention as discussed above except that the lid connected via a hinge to the receptacle.
Preston teaches a bucket A with a lid C and a hinge "e", in order to permit the lid to remain attached to the receptacle to reduce misplacement and permits the lid to remain proximate to the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannon such that a hinge was provided between the lid and the receptacle in order to permit the lid to remain attached to the receptacle to reduce misplacement and permits the lid to remain proximate to the receptacle.

6: Cannon-Preston teaches the claimed invention as discussed above for Claim 5 and Cannon further teaches a tab for the attachment of clips is included (tab comprising 46 and 48 capable of attachment of clips), comprising a projection (projection at 46) from said receptacle that includes a hole through said projection (hole formed by 42 and 46).

7: Cannon-Preston teaches the claimed invention as discussed above for Claim 5 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).

8: Cannon-Preston teaches the claimed invention as discussed above for Claim 6 and Cannon further teaches an access port is incorporated into the outer surface of said receptacle comprising a hollow tube member that provides a pathway through said hollow tube to the cavity of said receptacle (access portion 28 or 30, comprising a hollow tube member, wherein the hole with a thickness from 28/30 is the tube member, which provides a pathway to the cavity of the receptacle, see Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735